DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig (US Pub. No. 2003/0223829 A1).
Craig discloses a cutting tool (10) rotatable about an axis (CL).  The cutting tool includes a body (18) having a front end surface (20), and an outer circumferential surface (22) continuing to the front end surface and provided with a first pocket, a second pocket and a third pocket; a first cutting insert attached to the first pocket; a second cutting insert attached to the second pocket; and a third cutting insert attached to the third pocket (annotated Figure 1 below showing pockets and associated inserts).  The first pocket having a first seat surface (34C) located rearward in a rotational direction relative to the first cutting insert (Figs. 1, 2), a second seat surface (34A) located rearward in an axial direction relative to the first cutting insert (Figs. 1, 2), a third seat surface (32) continuing to each of the front end surface, the first seat surface (34C) and the second seat surface (34a), and a first swarf discharging groove (24) located forward in the rotational direction relative to the first cutting insert (Fig. 1).  The second pocket having a fourth seat surface (34C) located rearward in the rotational direction relative to each of the second cutting insert and the first seat surface, a fifth seat surface (34B) located forward in the axial direction relative to each of the second cutting insert and the second seat surface, a sixth seat surface (32) continuing to each of the fourth seat surface and the fifth seat surface (Fig. 2), and a second swarf discharging groove (26) located forward in the rotational direction relative to the second cutting insert and spaced from the first swarf discharging groove (Fig. 1).  The third pocket having a seventh seat surface (34C) located rearward in the rotational direction relative to each of the third cutting insert and the fourth seat surface (Fig. 2), an eighth seat surface (34B) located forward in the axial direction relative to the third cutting insert and located rearward in 


    PNG
    media_image1.png
    399
    696
    media_image1.png
    Greyscale

ALTERNATIVE INTERPRETATION: It appears from Applicant’s arguments that the desired interpretation of the new amendment is more along the line of the second cutting insert overlapping in the sense that the third cutting insert overlaps in a plane perpendicular to the see (annotated Figs. below showing third cutting insert and overlap between inserts, respectively).

    PNG
    media_image2.png
    796
    826
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    796
    826
    media_image3.png
    Greyscale

(Claim 7) In the cross section perpendicular to the axis, the second swarf discharging groove includes an arc-shaped portion (Figs. 1, 2 showing concave arc shape of discharging grooves, particularly at the bottom thereof).


Claim Rejections - 35 USC § 103
Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US Pub. No. 2003/0223829 A1).
(Claims 2 and 3) The first cutting insert has a first cutting edge (62, 64, 66, 68), the second cutting insert has a second cutting edge (62, 64, 66, 68), the third cutting insert has a third cutting edge (62, 64, 66, 68).  As seen in a direction along the axis, an angle is formed between the first cutting edge and the second cutting edge and an angle is formed between the second see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."); see also In Gardner v. TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984), (holding that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
(Claims 4 and 8) The second chip discharge groove disclosed in Craig has a width and depth measured in the manner claimed (Figs. 1, 2), but the dimensions are not explicitly disclosed as being within the respective claimed ranges.  Nevertheless, the width and depth of the discharge groove is a result-effective variable because it impacts chip evacuation.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Craig with discharge groove depth and width within the claimed ranges in order to optimize chip evacuation.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 
(Claim 5) The outer circumferential surface is provided with a fourth pocket, the fourth pocket being spaced from each of the first pocket, the second pocket and the third pocket, located rearward in the axial direction relative to each of the first pocket and the second pocket, located rearward in the rotational direction relative to the first pocket, and located forward in the rotational direction relative to the second pocket, the cutting tool further comprises a fourth cutting insert attached to the fourth pocket and having a fourth cutting edge (annotated Fig. 1 below).  As seen in the direction along the axis, an angle is formed between the first cutting edge and the fourth cutting edge, but the angle is not explicitly disclosed as being within the claimed range.  Nevertheless, the angle between cutting edges in the circumferential direction of the tool is a result-effective variable because said angle impacts resonance of the tool, wear of the cutting edges and surface finish of the workpiece.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Craig with cutting edges within the claimed range in order to optimize resonance, edge life and workpiece surface finish.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

    PNG
    media_image4.png
    642
    681
    media_image4.png
    Greyscale
NOTE: The Fourth would be in the same position in the Alternative Interpretation.

(Claim 6) In a direction parallel to the axis, the first cutting edge overlaps the second cutting edge, and the second cutting edge overlaps the third cutting edge (Annotated Fig. 1 below).  The amount of respective overlaps is not explicitly disclosed as having equal values.  Nevertheless, the amount of overlap between cutting edges in the axial direction of the tool is a result-effective variable because the axial overlap impacts resonance of the tool, wear of the cutting edges and surface finish of the workpiece.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Craig with equally spaced cutting edges in order to optimize resonance, edge life and workpiece surface finish.  see Smith v, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."); see also In Gardner, 725 F.2d 1338 (holding that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.  Applicant argues that the second cutting insert of the Craig reference does not overlap the third cutting insert in the rotational direction.  Examiner disagrees.
As discussed in the Rejection above, the Craig reference discloses a third cutting insert being located in a plane perpendicular to the rotation axis.  The reference illustrates this relationship in the Figures as well as provides disclosure of the offset from inserts column-to-column.  Consequently, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN C RUFO/Primary Examiner, Art Unit 3722